Citation Nr: 9914769	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-38 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left leg, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluated for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions in which an increased 
rating for the residuals of a shell fragment wound to the 
left leg was denied; service connection was granted and a 10 
percent disability evaluation was assigned for PTSD; and 
entitlement to non-service connected pension was denied.

Subsequently, the RO granted an evaluation of 30 percent for 
PTSD, effective in April 1996.  However, the veteran's claim 
for an increased evaluation for PTSD remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The service connected residuals of the inservice shell 
fragment wound to the veteran's left leg, which are comprised 
of a single scar on the distal area of the left calf without 
neurological or muscular involvement, are currently 
asymptomatic.

3.  The service connected PTSD is currently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to difficulty in establishing and 
maintaining effective work and social relationships, 
flattened affect, and impaired judgment; and by considerable 
social and industrial impairment.

4.  In January 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of issue of entitlement to non-
service connected pension on appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation greater 
than 10 percent for the service-connected residuals of the 
inservice shell fragment wound to the veteran's left leg are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7803, 
7804, and 7805 (1998).

2.  The criteria for the assignment of a 50 percent 
evaluation, and no greater, for the service-connected PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic Code 9411 
(1998).

3.  The criteria for withdrawal of a Substantive Appeal 
concerning the issue of entitlement to non-service connected 
pension by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented well-grounded claims for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).  
The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).

A. Residuals of Shell Fragment Wound to Left Leg

Service medical records reveal that the veteran was struck in 
the back, left arm, and left leg by shell fragments from a 
detonated landmine in Vietnam.  The resultant lacerations 
were described as superficial, involving no artery, 
neurological, or bone damage; and required debridement, 
stitches, and treatment of infection.  The RO granted service 
connection for, inter alia, the residuals of a shelf fragment 
wound to the left leg, awarding a noncompensable evaluation 
effective in June 1970.

In April 1971, the veteran underwent a VA examination, at 
which time he presented with complaints of pain and weakness 
in his left leg.  The examiner noted well-healed scars, which 
were not painful to the touch, and found no evidence of 
weakness or other problems concerning the left leg.  However, 
the examiner did find a small fascial defect under the scar 
on the left leg.  Based on this evidence, the RO granted an 
evaluation of 10 percent, effective in June 1970.  This 
evaluation has been confirmed and continued to the present, 
and, as it has been in effect for more than 20 years, it may 
not be reduced absent a showing of fraud, which is not herein 
contended.  38 C.F.R. § 3.951 (1998).

The veteran has appealed the assignment of a 10 percent 
evaluation for the residuals of the inservice shell fragment 
wound to his left leg.  He contends that the site where the 
shrapnel was removed is sensitive and tender, and that the 
residuals cause limitation of movement in his foot and knee.  
After review of the record, the Board finds that the evidence 
does not support the assignment of rating greater than 10 
percent for the residuals of the shell fragment wound to the 
veteran's left calf.

The current 10 percent rating for the residuals of the 
inservice shell fragment wound to the veteran's left calf was 
assigned under Diagnostic Code 7805.  This diagnostic code is 
for disabilities manifested by scars, and the Schedule 
stipulates that the disability shall be rated on the 
limitation of function of the part affected.  However, the 
evidentiary record does not demonstrate that the veteran's 
scar, itself, produces limitation of function.  Rather, 
results of VA examinations conducted in July 1996 and May 
1998 show no limitation of any movement in the lower 
extremities.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar, and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code 7800 
with an additional 10 percent rating for tender and painful 
scars under Diagnostic Code 7804 and a third 10 percent 
rating for facial muscle injury interfering with mastication 
under Diagnostic Code 5325.  A percent opinion of the VA 
General Counsel, VAOPGCPREC 23-97 (7/1/97), held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, citing 
Esteban.  Thus, the Board will consider whether or not an 
additional rating for the scar that is the residual of the 
inservice left calf shell fragment wound under Diagnostic 
Codes 7803 and 7804.

Diagnostic Code 7803 affords a 10 percent evaluation for a 
superficial yet poorly nourished scar with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for a superficial that is tender and painful on 
objective observation.  However, the evidentiary record does 
not demonstrate that the required manifestations are present.  
The July 1996 VA examination report revealed no abnormalities 
of the skin in the lower extremities.  The most recent, May 
1998, VA examination report notes well-healed scarring of the 
left calf without muscle loss.  The skin was warm, dry and 
supple without masses, rashes or lesions.  Sensation was 
intact.  The examiner specifically indicated that the left 
calf scar showed no tenderness to palpation and no evidence 
of incapacitation.  The examiner did attribute mild 
disfigurement to the scars, but the Board notes that an 
evaluation for disfiguring scars is available only for scars 
of the head, face, or neck.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The Board notes that additional evaluations are available for 
muscle and neurological disabilities arising from the 
residuals of such wounds as the veteran sustained in service.  
However, the medical evidence of record-both contemporaneous 
to the injury and currently-demonstrates no injury to the 
left calf muscle, nerves, or bone that may be attributed to 
the inservice shell fragment wound.  Thus, there are no 
residuals that may be considered under the diagnostic codes 
under which muscle, neurological, or skeletal disabilities 
are rated.  Moreover, the Board notes that records of medical 
treatment of record show no complaints of or treatment for 
the left calf scars.  The veteran testified before the 
undersigned member of the Board that he experiences 
limitation of movement in the joints of his lower extremity 
that derive from his inservice shell fragment injury.  
However, as indicated above, the medical evidence of record, 
including the results of the May 1998 VA examination report, 
does not reveal any objective findings of limitation of 
motion associated with the scar.  Moreover, also as indicated 
above, the medical evidence of record simply does not 
evidence that the shell fragment caused injury to the bone, 
nerves, or muscles.

After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 10 percent under 
Diagnostic Code 7805 are not met, and that the criteria for 
additional evaluations under Diagnostic Codes 7803 or 7804, 
or any of the diagnostic codes for muscle and neurological 
disabilities arising from the residuals of shrapnel wound, 
are not met.  Specifically, despite the veteran's subjective 
complaints, the medical evidence of record demonstrates that 
the scars that are the residuals of the shell fragment wound 
to the veteran's left calf are asymptomatic, and do not 
involve any muscle, neurological, or bone injury.

In evaluating this disability, the Board has considered all 
applicable regulations, and has considered all the disabling 
manifestations, including the effects of pain as required by 
38 C.F.R. §§ 4.40 and 4.45, and by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The diagnostic codes for scars and for 
muscle, nerve, and bone disabilities include pain as a rating 
criterion, as discussed above.  The veteran's complaints of 
pain and weakness have been considered and afforded 
compensation under these sections of the rating schedule.  
Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal; more movement than normal; weakened movement; excess 
fatigability; incoordination, impaired ability to execute 
skilled movements smoothly; and pain on movement, swelling, 
deformity or atrophy of disuse.  These factors, where 
contended and shown, have been considered in rating the 
residuals of the inservice shell fragment wound to the 
veteran's left calf.

B.  PTSD

Service connection for PTSD was originally granted by a 
September 1996 rating decision and assigned a 10 percent 
evaluation, effective in April 1996.  In November 1996, the 
rating criteria for evaluation mental disorders was 
substantially revised.  The RO applied the revised criteria 
in evaluating the veteran's service connected PTSD in a 
February 1997 rating decision, and increased the evaluation 
of the veteran's PTSD to 30 percent, effective in April 1996.  
This evaluation has been confirmed and continued to the 
present.

As above noted, the rating criteria for evaluating mental 
disorders were significantly revised, effective November 7, 
1996.  Formerly, the Schedule provided, under the General 
Rating Formula for Psychoneurotic disorders, for the 
assignment of a 100 percent rating when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132, 
Diagnostic Codes 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed. Reg. 4753 (1994). The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

Under the revised diagnostic criteria, consideration should 
be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (1998).

Under the new rating criteria, the veteran's service-
connected disability is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
that is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating shall be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable rating shall be assigned.

In light of this change in regulations, the veteran's current 
claim requires more complex analysis.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders that were pending on November 7, 1996, it is 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec. 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.

The Board finds that neither the old nor the new rating 
criteria are more favorable to the veteran.  The veteran 
meets the criteria for a 50 percent evaluation, and no 
greater, under both the new and the old rating criteria. 

VA outpatient mental hygiene records are of record for the 
period from early 1993, when the veteran first presented for 
treatment of anxiety with depression and alcohol abuse.  
These records evidence continuing treatment with prescribed 
medication for complaints such as insomnia, recurring 
nightmares, flashbacks, anxiety, depression, suicidal 
ideation, and intermittent explosive behavior.  In addition, 
VA hospital records date in November 1996 and February 1997 
document inpatient treatment for such complaints as broken 
sleep, audiological hallucinations, separation of speech and 
thought, depression, suicidal ideation, repeated flashbacks, 
decreased concentration, and memory loss.  At the end of the 
November 1996 hospitalization, the veteran was discharged 
with a Global Assessment of Functioning (GAF) score of 55; 
and, at the end of the February 1997 hospitalization, 60.  
Finally, private medical records dated in February 1997 show 
that the veteran received emergency care following an 
apparent suicide attempt.  He was diagnosed with mental 
illness, alcohol abuse, and PTSD.

The July 1996 VA examination report indicates that the 
veteran last worked in January 1996 sandblasting, but was 
fired after a week because he was unable to follow simple 
instructions.  He reported that he had owned a used goods 
store until 1990, when he quit due to depression and 
isolation.  The examiner noted the veteran was receiving 
outpatient care and had been since 1992, but he had not 
required hospitalization.  The report shows subjective 
complaints of recurrent nightmares causing insomnia, 
intrusive memories and flashbacks, irritability, 
hypervigilance, exaggerated startle response, outbursts of 
anger, memory loss and loss of concentration, suicidal and 
homicidal ideation, anhedonia, anergy, and depression.  The 
examiner observed that the veteran presented as casually 
groomed and clean, cooperative but distracted and despondent.  
His mood was bad, with an affect congruent to this mood.  He 
had good eye contact and adequate rapport and spoke quietly 
in a normal tone of voice.  Immediate, recent and remote 
memory, and judgment were found to be intact; insight, fair.  
The examiner observed the veteran was oriented in all spheres 
and found no formal thought disorder; however, the examiner 
noted the veteran exhibited thought blocking and moderate 
impairment of attention and concentration.  There were no 
hallucinations, paranoia, or suicidal/homicidal ideation, 
although the veteran did admit to thoughts of hurting himself 
and others.  The examiner diagnosed PTSD and alcohol 
dependence.

The June 1998 VA examination report noted the veteran had 
been hospitalized twice for his PTSD, in addition to 
receiving outpatient care.  The examiner indicated both that 
the veteran had been unemployed since February 1997, and that 
he had been employed with three different jobs.  The examiner 
described the veteran's social and occupational impairment as 
severe.  The veteran complained of recurrent nightmares, 
nightsweats, flashbacks, and stated he did not associate with 
anyone or have any friends.  The examiner observed the 
veteran to present with a depressed mood and sleep impairment 
of such a level that it interfered with his daytime 
activities.  He was suspicious of people and socially 
impaired, but exhibited normal, goal-oriented, coherent 
speech without memory loss or impairment, hallucinations, or 
suicidal/homicidal ideations.  He was oriented to person, 
place and time.  The examiner diagnosed chronic PTSD with 
depression and assigned a GAF of 40.

Also of record is the veteran's January 1999 testimony before 
the undersigned member of the Board, in which the veteran and 
his representative aver the veteran is unemployable.  The 
veteran testified that he experiences flashbacks and hears 
voices two or more times a week, and that he sleeps four 
hours per night, waking up every two hours even after taking 
prescribed medication.  He stated he feels his memory is bad, 
and that he will often drive down a road he has known all his 
life and suddenly not know where he is.  His rages occur 
often, one to three times per week.  Finally, he testified 
that he stays at home all day with his daughter, who needs 
special care, and associates only with his immediate family, 
and with his mother, sister, and brother, who live nearby. 

To address first the new, more specific rating criteria, the 
Board notes that the examination reports and treatment 
records contain references to specific symptoms listed in the 
ratings for 30, 50 and 70 percent evaluations.  Records of VA 
hospitalizations in November 1996 and February 1997, as well 
as a record of treatment at Dorminy Medical Center shortly 
after his release from a VA facility in February 1997, refer 
to suicidal ideation, which is listed under the 70 percent 
criteria.  There is also a reference to poor personal hygiene 
- another symptom listed under the 70 percent criteria -- in 
a nursing note in the records of the February 1997 VA 
hospitalization.  The majority of the records, however, do 
not refer to poor personal hygiene or suicidal ideation, 
which appear related primarily to these two episodes of 
hospitalization.  More notable, the July 1996 VA examination 
report, and a VA treatment note in February 1997, as well as 
the assessment by the veteran's treating VA physician, Dr. 
Bolivar, in February 1998, refer to impaired impulse control, 
in the form of rages, which is also listed as a symptom that 
could support a 70 percent disability evaluation.  

Flattened affect - a symptom listed under the criteria for a 
50 percent rating - was noted in reports of VA 
hospitalization in November 1996 and February 1997, although 
not in the reports of VA examinations.  The veteran was also 
assessed as having impaired judgment in February 1997.  Dr. 
Bolivar indicated in February 1998 that the veteran had a 
need for social isolation, and evidence of the veteran's 
difficulty in establishing and maintaining effective work and 
social relationships is part of the VA hospitalization 
records as well.  Social impairment is also noted in the 
report of the most recent VA examination in June 1998, and is 
evident from the veteran's testimony and the treatment 
records.  

The Board acknowledges that the symptoms listed under the 
rating criteria for 30 percent are most abundantly noted in 
the record.  For example, depressed mood is noted in the 1996 
and 1998 VA examination reports, in February 1997, and at the 
time of the November 1996 VA hospitalization.  Suspiciousness 
is noted at the most recent VA examination, and in a February 
1997 treatment note.  Chronic sleep impairment is noted in 
the VA examination report and by Dr. Bolivar in 1998, as well 
as in 1997 and 1996.  The veteran has complained a memory 
loss, and memory impairment was noted both by Dr. Bolivar in 
February 1998 and in the report of the July 1996 VA 
examination.  

Although the symptoms listed under the 30 percent rating are 
noted most frequently, and although there are some infrequent 
references to symptoms listed in the criteria for a 70 
percent rating - most notably, impaired impulse control - the 
Board concludes that the veteran's symptoms more nearly 
approximate the criteria for the 50 percent rating.  See 
38 C.F.R. § 4.7.  The veteran has more than intermittent 
inability to perform occupational tasks; thus his rating 
should be higher than 30 percent.  Yet, he does not have 
deficiencies in most areas, as required for the 70 percent 
rating.  He is most impaired in the area of work, due 
primarily to his social impairment, but his speech has not 
been described as illogical, obscure, or irrelevant. He has 
been able to maintain family relationships, and his judgment 
has usually been described as intact.  The description for 
the 50 percent rating, that is, occupational and social 
impairment with reduced reliability and productivity, appears 
to best describe his disability.  This impairment is due in 
large part to his difficulty in establishing and maintaining 
effective work and social relationships.  

Similarly, both the old and the new criteria for a 100 
percent rating are not approximated.  He does not have total 
occupational and social impairment. Statements and records 
concerning the veteran's employment indicate that he was last 
self-employed in 1990, then employed in a factory for about a 
week in January 1996, then attempted three different jobs to 
no avail and was again unemployed from February 1997.  The 
Board acknowledges that Dr. Bolivar expressed the opinion in 
February 1998 that the veteran is unemployable.  Dr. Bolivar 
mentioned not only the veteran's PTSD, but also his "other 
symptoms and multiple war wounds and scars" in assessing a 
"guarded to poor" prognosis, but commented that the veteran 
was unemployable due to his unpredictable behavior and need 
for social isolation.  The symptoms described by Dr. Bolivar 
as forming the basis for his opinion, however, fall largely 
within that categorized under the criteria warranting 30 and 
50 percent evaluations.  Only the episodic rage reactions 
arise to the level of 70 percent.  The June 1998 VA 
examination report also labels the veteran as unemployable, 
but the GAF score of 40 - and thus, the assessment of 
unemployability - is attributed to the veteran's physical 
problems as well as the signs and symptoms of PTSD.  
Moreover, while the veteran has had problems maintaining 
employment in the past five years,  the record shows that he 
continues to find work again after losing a job.  He also 
maintains his social relationships with family, although, as 
noted above, he exhibits difficulty getting along with people 
at work and he has shown a need for social isolation.  
Finally, the medical evidence of record simply does not 
establish that he exhibits totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

As for the remainder of the former rating criteria, the 
veteran's symptoms of PTSD more nearly approximate the 
criteria for the 50 percent rating, and no higher.  The 
symptoms described above appear to produce considerable 
industrial impairment, but he has repeatedly gained 
employment, although he has difficulty maintaining employment 
once he obtains a job.

The Board acknowledges that the June 1998 VA examination 
contained a GAF score of 40, but, as noted above, this was 
attributed to the veteran's physical problems as well as his 
PTSD.  Moreover, the hospital records contain GAF scores at 
discharge of 60 in February 1997 and of 55 in November 1996-
while the symptoms reported in were essentially similar to 
those in the 1998 examination report.  The higher scores 
reflect that the person has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The lower score reflects behavior that exhibits some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood-which is not 
characteristic of the present case.  The veteran has not been 
found to exhibit any formal thought disorder, or abnormal, 
incoherent, or non-goal directed speech.  And he has not been 
found to neglect his family.  While he has not been able to 
retain gainful employment in recent years, the evidentiary 
record either shows this is due to symptomatology more 
characteristic of considerable social and industrial 
employment or due to physical impairment as well as PTSD.  
When focusing on the reported symptoms and the veteran's 
employment history, rather than on the GAF scores, the Board 
concludes that the requirements for a rating higher than 50 
percent are not met.  

D.  Extra Schedular Consideration under 38 C.F.R. 
§ 3.321(b)(1)

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  As noted above, higher ratings are 
provided for disabling manifestations of scars, and for the 
residuals of a shrapnel wound involving damage to muscles, 
nerves, and bones.  In addition, higher evaluations - up to 
100 percent -- are provided for symptoms of PTSD.  The 
evidentiary record, however, simply does not show that the 
required manifestations are present. 

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for the residuals of the inservice 
shell fragment wound to his left calf, nor is it shown that 
he requires frequent treatment of this disability.  The 
veteran has required hospitalization and regular outpatient 
treatment for his PTSD.  However, the hospitalization 
periods-November 1996 and February 1997-have been 
relatively brief:  approximately five days in the former and 
15 days in the latter.  The evidentiary record simply does 
not show that the impairment resulting from the residuals of 
the inservice shell fragment wound to his left calf or PTSD, 
alone, markedly interfere with his employment.  Rather, the 
records shows the veteran has required treatment for other, 
non-service connected disabilities including alcohol 
dependence, arthritis of the left knee, and chronic 
gastritis.  The June 1998 VA examination report attributes 
the veteran's occupational and social impairment to physical 
disability as well as PTSD.  Finally, the Board notes that 
there is no evidence that the impairments resulting solely 
from the residuals of the inservice shell fragment wound to 
his left calf or PTSD warrant extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairments resulting from the residuals of the inservice 
shell fragment wound to the veteran's left calf and PTSD are 
adequately compensated by the 10 percent and 50 percent 
schedular evaluations, respectively.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted.

C.  Withdrawal of Appeal Concerning Entitlement to Non-
Service Connected Pension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  In the January 
1999 hearing before the undersigned member of the Board, the 
appellant withdrew this issue on appeal.

The Board finds that the transcript from this hearing may be 
accepted as a timely withdrawal of this issue.  Cf.  Tomlin 
v. Brown, 5 Vet. App. 335 (1993) (statement of appellant's 
representative at VA hearing, when reduced to writing by 
hearing transcript, meets requirement that notice of 
disagreement be in writing as of date of certification of 
transcript); Sondel v. Brown, 6 Vet. App. 218 (1994) (Board 
must consider all issues reasonably raised in all documents 
or oral testimony submitted prior to the Board's decision).

Hence, there remain no allegations of errors of fact or law 
for appellate consideration concerning the issue of 
entitlement to non-service connected pension.  Accordingly, 
the Board does not have jurisdiction to review this issue on 
appeal and it is dismissed without prejudice.


ORDER

Entitlement to an evaluation greater than 10 percent for the 
residuals of an inservice shell fragment wound to the 
veteran's left calf is denied.

Entitlement to an evaluation of 50 percent, and no greater, 
for PTSD is granted subject to controlling regulations 
governing the award of monetary benefits. 

The appeal concerning entitlement to non-service connected 
pension is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

